cca_2017040416063446 id uilc number release date from sent tuesday april pm to cc bcc subject question regarding irm and sec_6331 ------- you are correct that under sec_6331 the service is prohibited from levying on a taxpayer’s property while an offer for an installment_agreement is pending and if such offer is rejected by the secretary during the days thereafter and if an appeal of such rejection is filed within such days during the period that such appeal is pending the csed is suspended during this time as well the tc ac that is input on a taxpayer’s account when the taxpayer submits an offer for an installment_agreement both prevents levy and suspends the csed in idrs see irm - irm a systemic suspension of the csed during the time a proposed ia is pending is built into mf processing and is triggered by the following dates tc ac the 45-day time frame you pointed to in irm b for reversing the tc ac after a proposed installment_agreement is rejected is designed to provide a 15-day window to allow for an appeals request to come in with respect to a rejection decision see irm allow at least fifteen additional days after the thirty day period in case taxpayers mail requests for hearing regarding rejections of proposed installment agreements as you noted however when a revenue_officer follows the instructions in the irm and reverses the tc ac days after a proposed installment_agreement is rejected the resulting csed computation in idrs is off by days i have spoken with the author of irm and he is open to revising irm b and exhibit a to clarify that although the tc ac should be reversed days after a rejection decision the reversal should be input as of days after the rejection this should help ensure that the cseds shown in idrs are accurate ------------------------ -------------------------- ----------------------------------------- ------------------------------- ---------------------
